Citation Nr: 1429976	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 29, 2012, for educational benefits pursuant to the Montgomery GI Bill.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from June 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA and VBMS reveals various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issue on appeal.  

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder, and entitlement to service connection for chronic fatigue syndrome, irritable bowels, abdominal pains, severe headaches, skin rashes and morning stiffness, all to include as due to an undiagnosed illness, have been raised by the Veteran in a February 2014 claim.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his February 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.   In such document, he provided an address on "[redacted]" street as his current address.  In May 2012, the RO provided the Veteran with notice of his Board hearing, which had been scheduled for August 2012 before the undersigned Veterans Law Judge, to an address on "[redacted]" Street.  However, the Veteran did not appear for his scheduled hearing.  In September 2012, he requested that his Board hearing be rescheduled as he was unaware of the previously scheduled hearing as the notification letter had been sent to the wrong address.  In October 2012, the Veteran clarified that he desired a video-conference hearing.  Most recently, in February 2014, the Veteran submitted additional argument with an address on "[redacted]" Street.  As the Veteran was not notified of the hearing at his proper address, and he has indicated that he still desires a hearing, the Board finds good cause to reschedule his hearing.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge to be conducted via video-conference.  The Veteran should be provided notice of the hearing at his current address on "[redacted]" Street as identified in his February 2014 communication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

